Per Curiam.
Apart from the provisions of section 374-a of the Civil Practice Act, which did not go into effect until September first following the trial, the evidence sufficed to permit the introduction in evidence as against the individual defendants of the entries in the books of account of the defendant corporation affecting the assigned accounts. (Leonard v. Faber, 52 App. Div. 495, 499; Hotopp v. Huber, 160 N. Y. 524, 529, 530.)
Judgment and orders reversed and a new trial ordered, with costs to appellant to abide the event.
All concur; present, Lydon, Callahan and Peters, JJ.